  Case: 5:19-cv-00067-DCR Doc #: 7 Filed: 04/12/19 Page: 1 of 1 - Page ID#: 70



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

  MALISSA REGAN,                                    )
                                                    )
            Plaintiff,                              )   Civil Action No. 5: 19-067-DCR
                                                    )
  V.                                                )
                                                    )
  UNITED OF OMAHA LIFE                              )                ORDER
  INSURANCE COMPANY,                                )
                                                    )
            Defendant.                              )

                                     *** *** *** ***

       The parties have filed a stipulation that this action should be dismissed without

prejudice. [Record No. 6] Being sufficiently advised, it is hereby

       ORDERED as follows:

       1.        The plaintiff’s claims are DISMISSED, without prejudice.

       2.        This matter is DISMISSED and STRICKEN from the docket.

       Dated: April 12, 2019.




                                              ‐1-
